                              Case: 3:17-cv-00739-jdp Document #: 115 Filed: 09/09/19 Page 1 of 2

                                                                   ANDERSON                                  SHAPIRD
                                                                                                                     EYE CARE

                  (;.   Jnsnph Andncnnn, M.lL    |   Mmbanl   H.   Shnpm M.II., M.s., All-RE   |
                                                                                                   blicate Anderson Weins, M.II.   |
                                                                                                                                       Jay   A.   Mnt, M.D.   |
                                                                                                                                                                  Lance En    ahl, 0.Lj.




     November 8, 2018


     Attorney Warren Buliox
     MWH Law Group, LLP
     735 North Water Street, Suite 610
     Milwaukee,                W1 53202                                                                                                                           EXHIBIT


     RIA Reing Paul                                                                                                                                               GRAMANNREPontina,tro.



     Dear Attorney Buliox,

     Thank you for asking me to perlorm an independent medical evahiation on claimant, Paul Reina. Priot to
     seeing Mr. Reina, no medical records had been sent to me to review. Mr. Reina was; seen in my office in
     Madison, Wisconsin on November 76,                     He was accompanied by his mother and yourselE T
     had instructed one of my chief technicians to work with PauPs mother, before examining Paul, to get a
     better understanding on bow best to communicale wilh him during the exam. As you know, ghere is
     virlually no signilicanl verbal communicalion with Paul, and so we used his mother's suggestions on how
     best to have him cooperate.

     Indeed, we found that we were able to get a meaningful eye exannuatioli in this manner. did get a
     history B-om PauPs inother.                         was in an institution rom two years old to six years old.         f




     1le did have glasses that he wore until he was 15 years old, but has nol worn glasses since then. He is
     allergic to penicillin and certain barbiturates, and takes pyridoxine and vitamin supplements. Ile does
     suffe from anxiety and takes lorazepam 2 3 times a week to control the anxiety.
      elevision, nor does he use a contputer or play video games.                            at pictures. He
     enjoys swimming several limes a week. He has a newspaper route, where he
     newspapers; however, this is done in conjunction with a job coach.

     Examination revealed a somewhat anxious but basically cooperative gentleman. Visual acuity without
     correction was 20/200 in the right eye and 20/300 in the 1cft cyc. We were able to perform a
     computerized auto-refraction; however, even using the lenses that were determined by this testing, PauPs
     visual acuity was not able to be improved. Paul showed a 15 prism diopter left esotropia in all gazes
     along with a 4 prism diopter left hypertropia. His pupils were ccµ1al, round, and reactive to light. Slit
     lamp examination revealed carly cataract formation, but otherwise ti clear cornea and anterior segment.
     Intraoeular pressure with a tonopen was 12 mm in both cycs. A dilated fmidoscopic exam revealed a
     normal relina and optic nerve.


                                                                                                                                                                                  Reftactive Sumery


                                                                                                                                                                             Gloucomo Mooneement

1200 Juho               Flainmens Drive. Suite 1J)(1| Madison, WI      63717                                                                                  Vitron Nntime   Diwaws and      Sur
                                                                                                                                                                                                    y   y

Clinic·   B118   K7 /                 608.827.G1071www.be2020.corn                                                                                                                   linnem11 ye Carn
                         .7/BS|Fax:
                          Case: 3:17-cv-00739-jdp Document #: 115 Filed: 09/09/19 Page 2 of 2

                                                                    ANDERSONFSHAPIRO
                                                                                EYE                                          CARE


             C.   Joseph Anderson        M.D.   (   MicIlael   B.   Shapiro, M.0   M.S., A.C.RE.   I
                                                                                                       Nicole Anderson-Weiss. M.0.   [
                                                                                                                                         Jay   A.   Met. M.D.   I   Lance Engdahl. 0.D.




    In summary, Paul Reina satisfies the criteria of legal blindness, that is,
                                                                               visual acuity of 20/200 or worse
    best-corrected in the better eye. This is in accord with the ddinition of statutory blindness as legislated in
    the Social Security Act. The inability to see the "Big E" from 20 feet away greatly restricts a person's
    ability to do many activities including driving, navigating in unfamiliar surroundings or crowded
     environments, etc. There is no spectacle lens, contact lens, or surgical procedure that would be able to
    improve his visual acuity. Obviously, the addition of his inability to communicate verbally further
    hampers Paul's overall ability. It is my opinion, given to a reasonable degree of medical probability, that
    due to Paul's legal blindness, as well as his other sensory defects, he needs careful monitoring in any
    environment that could pose a potential risk to him or others, e.g. around cars, moving objects,
    equipment, etc. If you have any questions regarding my examination of Paul Reina, please don't hesitate


    Sincerely y its,



    l?ichael B. Shapir6, M.D., M.S.

    MBS krw




                                                                                                                                                                                  Refractive Surgery




1200 John 0 Hammons Drive. Suits 100| Madison, WI 53717                                                                                                         Vitroo-Rotinal Diseases and Surgery

Clinic: 608.827           |   Fax:   808.827.6107|www.be2020.com                                                                                                                    General Eye Care
                  .7795
